Citation Nr: 0509572	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 18, 1996, 
for a grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which in pertinent part granted TDIU 
effective June 18, 1996.  The veteran disagreed with the 
assigned effective date and subsequently perfected this 
appeal.  

In September 2000, the Board remanded the case for additional 
development.  In September 2003, the Board undertook 
development of the case pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In October 2003, the Board remanded the case for 
further action and readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  A formal claim for TDIU was received on July 27, 1993.  

3.  The veteran did not meet the schedular criteria for TDIU 
prior to June 18, 1996, and it was not factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation due to service-connected 
disabilities prior to that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 18, 1996 
for TDIU are not met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in March 2002, VA advised the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA).  This letter 
informed the veteran of his and VA's respective obligations 
with regard to obtaining evidence and also asked him to tell 
VA about any additional information or evidence he wanted it 
to try and obtain.  An April 2002 report of contact indicates 
that the veteran was notified about the VCAA and how it 
applies to his claim.  The March 1999 statement of the case 
(SOC), the April 1999 supplemental statement of the case 
(SSOC), the February 2001 SSOC, and the January 2004 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to the assignment of earlier effective dates and 
essentially advised the veteran of the evidence necessary to 
substantiate his claim.  

The claims folder contains various VA treatment records, VA 
examinations, and records from the Social Security 
Administration (SSA).  The veteran's vocational 
rehabilitation folder and private statements regarding 
employability have been obtained.  The veteran has not 
identified additional evidence that needs to be obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2004).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

On July 27, 1993, the RO received a formal claim for TDIU.  
On review of the record, the Board does not find any 
correspondence or medical evidence that could be construed as 
an informal claim for TDIU prior to this date.  

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).  In determining when it is factually ascertainable 
that an increase in disability has occurred, the term 
"increase" means increase to the next disability level.  
Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  

Having determined that July 27, 1993 is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more (emphasis added).  38 C.F.R. § 4.16(a) 
(2004).

In November 1974, the veteran was granted service connection 
for facial scars as a residual of a gunshot wound (30 
percent); hypertension (10 percent); and external hemorrhoids 
(0 percent), for a combined evaluation of 40 percent 
effective September 30, 1973.  In November 1993, service-
connected hypertension was recharacterized as coronary artery 
disease with hypertension, status post myocardial infarction 
and an increased evaluation to 30 percent was granted for a 
combined evaluation of 50 percent from January 1, 1994.  In 
February 1995, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
evaluation effective June 16, 1994, for a combined evaluation 
of 60 percent effective June 16, 1994.  In July 1996, the 
evaluation for PTSD was increased to 50 percent effective 
June 18, 1996 for a combined evaluation of 80 percent from 
June 18, 1996.  In January 1998, the evaluation for PTSD was 
increased to 70 percent for a combined evaluation of 90 
percent from June 18, 1996.  TDIU was also granted effective 
June 18, 1996.  

The veteran did not meet the schedular requirements for TDIU 
prior to June 18, 1996.  It is the established policy of VA, 
however, that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2004).  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 
(2004).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he is unable to 
secure further employment.  See 38 C.F.R. § 4.18 (2004).  

Although the veteran did not meet the schedular requirements 
for TDIU prior to June 18, 1996, the Board must consider 
whether he was unemployable due to service-connected 
disabilities prior to that date.  The RO considered 
entitlement to referral for an extraschedular rating based on 
unemployability and determined it was not warranted.  

The veteran argues entitlement to an earlier effective date 
based on the fact that the SSA found him disabled as of 
August 1993.  A review of records from SSA indicates the 
veteran was awarded benefits based on a primary diagnosis of 
anxiety related disorder and a secondary diagnosis of low 
back pain.  While the Board acknowledges the veteran's 
argument and has reviewed the records received from SSA, it 
notes that the criteria for a disability evaluation under the 
SSA system differ from the criteria set forth in VA 
regulations and the Board is not bound by SSA findings.  The 
Social Security finding was based in part on the veteran's 
non-service-connected low back disability, which is not a 
factor in VA's TDIU determination.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Medical evidence of record shows that the veteran was 
admitted to a private hospital in June 1993 with an acute 
inferior wall infarct.  Prior to that date, the veteran was 
employed as a private pilot.  A December 1993 letter 
indicates that the veteran was denied an airman medical 
certificate because of his history and clinical diagnosis of 
myocardial infarction and coronary artery disease.  

VA outpatient records beginning in approximately August 1993 
show treatment for various medical conditions, including 
service-connected heart disease and PTSD.  The veteran 
applied for Chapter 31 services in January 1994 and underwent 
a vocational rehabilitation evaluation in July 1994.  The 
veteran's disabilities were considered to have an impact on 
his ability to perform a number of occupational duties.  A 
June 1994 VA examination by a physician resulted in a 
diagnosis of PTSD and a GAF of 61 to 63 was assigned.  A July 
1994 statement from the Vet Center social worker indicates 
the veteran was suffering with severe PTSD and that his 
current Global Assessment of Functioning (GAF) scale score 
was 35.  Vocational rehabilitation records indicate that the 
veteran completed a training program for a Certificate in 
Business Software Application and he also worked 25 hours a 
week as a switchboard operator under the workstudy program.  
Outpatient records dated in 1995 and 1996 indicate that the 
veteran was continuing training in accounting and business 
management and that his grades in school were excellent.  

Vocational rehabilitation records indicate that the veteran 
did have an employment handicap due to his service-connected 
disabilities.  VA outpatient record dated in September 1996 
indicates that the veteran would have a difficult time 
holding down full-time employment and vocational 
rehabilitation records dated in November 1997 indicate that 
the veteran has an impairment in employability and that he 
has not been able to overcome this impairment by education or 
employment experience.  A March 1997 VA social and industrial 
survey indicates that it would most likely be extremely 
difficult for the veteran to gain employment due to his age 
and health, particularly his heart condition.  He was not 
thought to be a good candidate for employment.  A statement 
from B.R., a certifying official at the George Stone Center, 
received in March 2003 indicates that the veteran worked as a 
VA work-study student.  He would work for periods of time as 
a capable employee, but with no warning his performance and 
behavior would become unacceptable and this ultimately made 
him unemployable as a work study student.  

The veteran was clearly unable to work as a pilot due to 
service-connected disability.  However, the medical and other 
evidence prior to June 18, 1996 does not indicate that he was 
precluded from all forms of substantially gainful employment 
due to his service-connected disabilities.  The Board 
acknowledges the veteran's contentions that his work study 
employment was a "sheltered job" and that vocational 
rehabilitation was ultimately unsuccessful.  However, prior 
to June 18, 1996, the veteran was able to attend school, did 
well academically, and obtained his certificate.  He was also 
able to maintain the work study position.

In summary, the veteran's claim for TDIU was received in July 
1993.  Under the circumstances of this case, the effective 
date is controlled by the general rule of date of claim or 
date entitlement arose, whichever is later.  The Board has 
reviewed the entire record and concludes that it was not 
factually ascertainable prior to June 18, 1996 that the 
veteran was unemployable due to service-connected 
disabilities.  Thus, the later date is the date entitlement 
arose and there is no legal basis on which to grant an 
effective date for TDIU earlier than June 18, 1996.  

As the preponderance of the evidence is against the claim for 
an earlier effective date for TDIU, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).




ORDER

Entitlement to an effective date earlier than June 18, 1996 
for TDIU is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


